DETAILED ACTION
This is an Office action based on application number 14/221,170 filed 20 March 2014, which claims priority to US 61/914,324 filed 10 December 2013. Claims 10, 12-13, 17, 22-23, 34-35, and 37-41 are pending. Claims 10 and 12-13 are withdrawn from consideration. Claims 1-9, 11, 14-16, 18-21, 24-33, and 36 are canceled.
Amendments to the claims, filed 10 July 2020, have been entered into the above-identified application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejections, made of record in the Office action mailed 10 April 2020, are withdrawn due to Applicant’s amendments.
The 35 U.S.C. §103 rejections, made of record in the Office action mailed 10 April 2020, are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 17, 22-23, 34-35, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Suetomi et al (US 2011/0103033 A1) (Suetomi) in view of Prest et al. (US Patent Application Publication No. US 2010/0079970 A1) (Prest), KR 20120129200 A (citations taken from the provided machine translation) (KR 200) and the evidence provided by Hoffman, III et al. (US Patent Application Publication No. US 2007/0048526 A1) (Hoffman).

Regarding instant claim 17, Suetomi discloses a structure and method for mounting a protection panel with touch input function (Title) comprising an exterior housing member <32> defining a wall forming a first portion of an external surface of the device, and a ledge extending from and of unitary construction with the wall and defining a central opening for a viewable area of the ledge (FIG. 3; page 4, paragraphs [0051-0052]).

    PNG
    media_image1.png
    202
    515
    media_image1.png
    Greyscale


	Suetomi further discloses that the structure further comprises a protection panel <1> (FIG. 3, page 3, paragraph [0038]) formed from a clear and colorless resin panel (page 1, paragraph [0002]). As Suetomi discloses that the nuts <33> are attached to protection panel <1> by ultrasonic vibration causing a portion of the protection panel <1> to become molten and re-solidify to form the bond, said resin for forming the protection panel <1> is considered “thermally sensitive” as it is capable of melting by application of frictional heat.
	Suetomi further discloses the housing member <32> is formed from acrylonitrile-butadiene-styrene copolymer resin (ABS), polycarbonate resin (PC), polystyrene resin (PS), and polyethylene resin (page 4, paragraph [0053]).
	Hoffman provides evidence that housings made for handheld electronic devices are made from thermoplastic resins such as acrylonitrile-butadiene-styrene (ABS), polycarbonate (PC), polyethylene (PE), and polystyrene (page 1, paragraph [0006]).
	Therefore, the housing member <32> of Suetomi necessarily includes those formed from thermoplastic.

	However, Prest discloses ultrasonic bonding of discrete plastic parts (Title). In FIG. 3, Prest discloses a plastic part having one or more energy directors adapted for ultrasonic bonding or welding formed along a wall of the plastic part, wherein the energy directors are integrally formed as part of the plastic housing (page 4, paragraph [0036]). Prest further discloses that an ultrasonic bond is formed after the energy director is placed into contact with a surface to be adhered and ultrasonic bonding has been directed thereto to melt and form the plastic to the surface to be adhered (i.e., the energy director is deformed due to melting) (FIG. 4B; page 4, paragraph [0037]).
	Further, KR 200 discloses a tempered glass for display screen protection comprising a tempered glass layer and an optically clear adhesive layer (Claim 1). KR 200 teaches that an object of the tempered glass is to reduce the scratch damage of a display surface, improve transmittance and touch feeling, and to extend the life of the display surface (tenth paragraph).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the plurality of energy directors of Prest on the housing member at its interface 

Regarding instant claim 22, the tempered window glass of KR 200 is construed to be a cover glass suitable for overlaying the display element.

Regarding instant claim 23, the protective panel <1> of Suetomi is construed to meet the recited optically clear thermally sensitive layer of the claim as set forth in the rejection of claim 17, above. Suetomi further discloses the protection panel <1> is made from polycarbonates, polyamides, and polyethylene terephthalate (page 3, paragraph [0039]).
	Hoffman provides evidence that polycarbonates, polyamides, and polyethylene terephthalate are thermoplastic resins used in the production of handheld electronic devices (page 1, paragraph [0006]).
	Therefore, the protection panel <1> of Suetomi, which is construed to be the same as the optically clear thermally sensitive layer of the claim, is necessarily a thermoplastic layer.

Regarding instant claim 34, Suetomi illustrates that the ledge portion of the structure is thicker than the protective panel <1>, which has a thickness of 0.5 mm-1.0 mm (FIG. 3; page 3, paragraph [0039]).
	KR 200 discloses that the tempered window glass has a thickness of 0.2 mm to 0.55 mm (Claim 3).
	Therefore, the prior art combination encompasses an embodiment wherein the thickness of the ledge is greater than the thickness of the transparent protective glass; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 35, Suetomi discloses that the depth of the panel fitting portion <32a> is set to be approximately equal to the thickness of the protection panel <1> (page 4, paragraph [0054]). It is the Examiner’s position that in the construction of the prior art combination, the combination of the protection panel <1> with the tempered window glass and optically clear adhesive of KR 200 form a new protection panel <1>; therefore, it would have been obvious to set the depth of the panel fitting portion of Suetomi such that the entirety of protection panel <1> and tempered window glass are received within the wall.

Regarding instant claim 37-38 and 40, Suetomi discloses a structure and method for mounting a protection panel with touch input function (Title) comprising an exterior housing member <32> defining a wall forming a first portion of an external surface of the device, and a ledge extending from and of unitary construction with the 

    PNG
    media_image1.png
    202
    515
    media_image1.png
    Greyscale

	Suetomi further discloses the structure comprises male screws <34> screwed into nuts <33> (page 4, paragraph [0057]). Further, Suetomi discloses that said nuts <33> are attached to protection panel <1> using ultrasonic vibration and pressure such that frictional heat is generated causing the area around the nut to become molten and forming a bond when the area is re-solidified (pages 3-4, paragraph [0047]). FIG. 3 illustrates that male screw <34> and nut <33> are positioned along a bonding area of the ledge.
	Suetomi further discloses that the structure further comprises a protection panel <1> (FIG. 3, page 3, paragraph [0038]) formed from a clear and colorless resin panel (page 1, paragraph [0002]). As Suetomi discloses that the nuts <33> are attached to protection panel <1> by ultrasonic vibration causing a portion of the protection panel <1> to become molten and re-solidify to form the bond, said resin for forming the protection panel <1> is considered “thermally sensitive” as it is capable of melting by application of frictional heat.

	However, Prest discloses ultrasonic bonding of discrete plastic parts (Title). In FIG. 3, Prest discloses a plastic part having one or more energy directors adapted for ultrasonic bonding or welding formed along a wall of the plastic part, wherein the energy directors are integrally formed as part of the plastic housing (page 4, paragraph [0036]). Prest further discloses that an ultrasonic bond is formed after the energy director is placed into contact with a surface to be adhered and ultrasonic bonding has been directed thereto to melt and form the plastic to the surface to be adhered (i.e., the energy director is deformed due to melting) (FIG. 4B; page 4, paragraph [0037]).
	Further, KR 200 discloses a tempered glass for display screen protection comprising a tempered glass layer and an optically clear adhesive layer (Claim 1). KR 200 teaches that an object of the tempered glass is to reduce the scratch damage of a display surface, improve transmittance and touch feeling, and to extend the life of the display surface (tenth paragraph).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the plurality of energy directors of Prest on the housing member at its interface 
	Regarding the limitation “each of the cover glass, the optically clear adhesive layer, and the thermally sensitive and optically clear plastic layer are received within the wall”, Suetomi discloses that the depth of the panel fitting portion <32a> is set to be approximately equal to the thickness of the protection panel <1> (page 4, paragraph [0054]). It is the Examiner’s position that in the construction of the prior art combination, the combination of the protection panel <1> with the tempered window glass and optically clear adhesive of KR 200 form a new protection panel <1>; therefore, it would have been obvious to set the depth of the panel fitting portion of Suetomi such that the entirety of protection panel <1> and tempered window glass are received within the wall.

Regarding instant claim 39, Prest discloses a plastic part having one or more energy directors adapted for ultrasonic bonding or welding formed along a wall of the plastic part, wherein the energy directors are integrally formed as part of the plastic housing (page 4, paragraph [0036]), which is construed to encompass an embodiment wherein the energy directors are placed in corner regions of the housing member. 

Regarding instant claim 41, FIG. 3 of Prest illustrates that the energy directors <132> have a pyramidal shape prior to deformation due to melting during the ultrasonic bonding process.

    PNG
    media_image2.png
    464
    718
    media_image2.png
    Greyscale


Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejections of record, the rejections are withdrawn due to Applicant’s amendments.
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejections of record, the rejections are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        1/13/2021